Citation Nr: 0400291	
Decision Date: 01/07/04    Archive Date: 01/21/04

DOCKET NO.  99-08 619	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Reno, Nevada


THE ISSUES

1.  Entitlement to an increased initial rating in excess of 
10 percent for service-connected bilateral chondromalacia 
patella of the knees.

2.  Entitlement to an effective date prior to July 12, 1995, 
for the award of service connection for bilateral 
chondromalacia patella of the knees.

3.  Entitlement to service connection for a low back and 
right hip disorders, secondary to service-connected bilateral 
chondromalacia patella of the knees.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Appellant 

ATTORNEY FOR THE BOARD

W. Yates, Counsel


INTRODUCTION

The veteran had active service from October 1975 to December 
1975.

This case comes to the Board of Veterans' Appeals (Board) 
from an October 1995 RO decision that denied service 
connection for a right knee disorder and determined that new 
and material evidence had not been submitted to reopen a 
previously denied claim for service connection for a left 
knee disorder.  The veteran timely perfected an appeal of 
this decision.

In October 1997, the Board remanded this case to permit the 
RO to consider additional evidence submitted by the veteran 
directly to the Board.  

In April 1998, the Board issued a decision which reopened the 
veteran's claim for service connection for a left knee 
disorder, and remanded the issue of service connection for 
bilateral knee disorders for additional evidentiary 
development, including a VA examination.

In September 1998, the RO issued a decision granting service 
connection for a noncompensable rating for chondromalacia 
patella of both knees, effective July 12, 1995.  In January 
1999, the veteran noted his disagreement with the initial 
rating assigned to his bilateral knee disorder.  He also 
claimed entitlement to an earlier effective date for this 
condition.  In February 1999, the RO issued a decision 
granting an increased rating, from 0 percent to 10 percent, 
for service-connected bilateral chondromalacia patella of the 
knees, effective July 12, 1995.  The veteran continued his 
disagreement with the initial rating assigned to this 
condition.

In September 2000, the RO issued a decision denying an 
earlier effective date for the veteran's service-connected 
bilateral chondromalacia patella of the knees.  Thereafter, 
the veteran timely perfected his appeal of this issue.  

In August 2001, the veteran filed a claim seeking, in 
pertinent part, service connection for low back and right hip 
disorders, secondary to his service-connected bilateral knee 
disorder.  In May 2003, the RO issued a decision that denied, 
in pertinent part, service connection for low back and right 
hip disorders.  Subsequently, the veteran timely perfected 
his appeal of this decision.

The issue of service connection for low back and right hip 
disorders, secondary to service-connected bilateral 
chondromalacia patella of the knees, will be addressed in the 
Remand portion of this decision.


FINDINGS OF FACT

1.  The veteran's service-connected right knee disability is 
manifested by no objective signs of instability, and by X-ray 
findings of arthritis with some limitation of motion (no 
worse than 12 degrees of extension to 120 degrees of 
flexion).

2.  The veteran's service-connected left knee disability is 
manifested by no objective signs of instability, and by X-ray 
findings of arthritis with some limitation of motion (no 
worse than 12 degrees of extension to 120 degrees of 
flexion).

3.  In March 1976, the RO issued a rating decision that 
denied service connection for a left knee disorder.  Notice 
of this decision was sent to the veteran's address of record 
in April 1976.

4.  On July 12, 1995, the RO received a claim from the 
veteran for service connection for bilateral knee disorders. 

5.  There were no claims for service connection for bilateral 
knee disorders pending prior to July 12, 1995.

6.  The RO subsequently granted service connection for 
bilateral chondromalacia patella of the knees effective from 
July 12, 1995.


CONCLUSIONS OF LAW

1.  Service-connected chondromalacia patella of the right 
knee with arthritis is 10 percent disabling, and service-
connected chondromalacia patella of the left knee with 
arthritis is separately 10 percent disabling.  38 U.S.C.A. § 
1155 (West 2002); 38 C.F.R. §§ 4.59, 4.71a, Diagnostic Codes 
5003, 5010, 5257, 5260, 5261 (2002).

2.  The criteria for an effective date earlier than July 12, 
1995, for the grant of service connection for bilateral 
chondromalacia patella of the knees have not been met.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from October 
1975 to December 1975.  The report of his enlistment 
examination, performed in September 1975, noted essentially 
normal findings throughout.  A November 1975 treatment report 
noted the veteran's complaints of right knee problems.  
Physical examination of the right knee revealed no swelling 
or discoloration.  Range of motion testing of the right knee 
was full with some crepitus around the patella.  The report 
concluded with an impression of possible chrondromalacia.  A 
subsequent treatment report in November 1975 noted complaints 
of left knee pain.  Physical examination of the left knee 
revealed a full range of motion with crepitus.  X-ray 
examination of the left knee was negative.  The report 
concluded with an impression of possible chondromalacia.  A 
personnel record, dated in November 1975, noted that the 
veteran was to be discharged from the Army based on his 
negative attitude toward the military as evidenced by his 
poor performance in basic training.  

In December 1975, the veteran filed a claim seeking service 
connection for a left knee disorder.  In February 1976, the 
veteran filed an application for a program of education.  
Both of these applications listed the same mailing address 
for the veteran.

In March 1976, the RO issued a decision denying service 
connection for a left knee disorder.  Notice of this decision 
was sent to the veteran in April 1976.  The address listed on 
the notification letter was the same as listed by the veteran 
on his application for service connection and his application 
for a program of education.

In April 1989, the veteran filed a claim seeking service 
connection for bilateral knee disorders.  

In July 1991, the RO sent correspondence to the veteran 
informing him that service connection had been denied for a 
knee condition in April 1976.  The letter noted that this 
decision was final and that new and material evidence would 
be needed to reopen this claim.  In July 1991, the veteran 
requested a hearing to present evidence.    

In October 1991, the veteran filed a statement withdrawing 
his hearing request.  He also indicated that he would reopen 
his claim at a later date.  

In June 1995, the veteran filed a claim seeking service 
connection for a bilateral knee condition.  In support of his 
claim, medical treatment records, dated from December 1991 to 
January 2002, were received from multiple VA medical centers.  
A review of these records revealed treatment for a variety of 
conditions, including low back, hip, and bilateral knee pain.  
A patient referral form, dated in February 1994, noted that 
the veteran had low back pain secondary to painful knees.  X-
ray examinations of the knees, performed in September 1993, 
revealed no evidence of fracture, dislocation, osseous or 
soft tissue abnormality.  

X-ray examination of the left knee, performed in February 
1996, revealed post-traumatic changes involving the left 
medial collateral ligament.  

A treatment summary report, dated in November 1996, was 
received from A. Egtedar, M.D.   The report noted the 
veteran's inservice history of knee injuries.  It further 
stated that he "injured his back twice at work, the first 
time in 1981 and the second time in 1983.  Mainly he was 
treated conservatively.  Around 1983 while working as a heavy 
duty repairman a big tire fell on his back and reinjured it.  
He was treated conservatively."  The report noted the 
veteran's current complaints of low back pain with radiation 
into both buttocks, pain in both knees and pain in both 
wrists.  The report concluded with an impression of chronic 
knee pain rule out arthritis, chronic low back pain with no 
radiculopathy, rule out injury to triangular fibrocartilage 
of the left wrist.  

In February 1997, a hearing was conducted before an RO 
Hearing Officer.  At the hearing, the veteran testified that 
he injured both of his knees during his military service.  
Currently, he reported complaints of bilateral knee pain, 
occasional swelling, and instability.  He noted that the 
right knee was worse than the left knee.  
 
In August 1998, a magnetic resonance imaging (MRI) 
examination of both the right and left knees was conducted.  
The report indicated that no meniscal tear was identified in 
either knee.

In August 1998, a VA examination for joints was conducted.  
The report noted the veteran's complaints of pain and 
instability in both his right and left knees.  The VA 
examiner noted that his recent MRI does indicate 
chondromalacia of both knees.  Physical examination revealed 
a rather slow gait, which the examiner did not believe was 
the veteran's normal gait.  Examination of the left knee 
revealed the quadriceps to be strong.  Range of motion 
testing varied from 0 degrees extension to 110 to 140 degrees 
of flexion.  The knee was stable to AP, lateral and rotary 
stressors.  There was no fluid in the knee, and there was no 
instability found.  The meniscal signs were absent and there 
was diffuse tenderness in the knee.  Examination of the right 
knee revealed a varying range of motion from 0 degrees of 
extension to 125 to 140 degrees of flexion.  There was no 
fluid in the knee and meniscal signs were absent.  There was 
also no particular patellofemoral tenderness.  The examiner 
noted that he had reviewed the veteran's claims folder and 
believed he had mild chondromalacia of both knees.   

In August 1999, a disability status examination was 
conducted.  The report noted the veteran's complaints that 
his knees bothered him constantly and that walking, kneeling, 
and jumping merely increased the pain.  He indicated that his 
knee gave out on him frequently and that his right was worse 
than his left.  Physical examination of the right knee 
revealed a range of motion from 0 degrees active and passive 
extension to 135 degrees active and 138 degrees passive 
flexion.  There was no fatigue, weakness or lack of endurance 
associated with the range of motion.  There was no edema, 
effusion, instability, weakness, redness, heat or abnormal 
movement of the right knee.  There was retropatellar crepitus 
and a mildly positive patellar apprehension sign.  There was 
no tenderness over the lateral or medial joint lines.  His 
gait was normal and there a was no signs of ankylosis or 
inflammatory arthritis.  There was no medial or lateral 
collateral ligament laxity and there was no anterior or 
posterior cruciate laxity.  Lachman 's test and McMurray's 
sign were both negative.  Physical examination of the left 
knee revealed a range of motion from 0 degrees active and 
passive extension to 136 degrees active and 140 degrees 
passive flexion.  There was no fatigue, weakness or lack of 
endurance associated with the range of motion.  There was no 
edema, effusion, instability, weakness, redness, heat or 
abnormal movement of the left knee.  There was retropatellar 
crepitus and a mildly positive patellar apprehension sign.  
There was no tenderness over the lateral or medial joint 
lines.  His gait was normal and there a was no signs of 
ankylosis or inflammatory arthritis.  There was no medial or 
lateral collateral ligament laxity and there was no anterior 
or posterior cruciate laxity.  Lachman 's test and McMurray's 
sign were negative.  The report concluded with a diagnosis of 
bilateral patellar chondromalacia, worse on the right than 
the left.  

In July 1999, a hearing was conducted before an RO hearing 
officer.  At the hearing, the veteran testified that his 
knees were in constant pain, which was eased somewhat by 
medication.  He indicated that both of his knees gave out on 
him approximately four to five times per week.  

A treatment report, dated in November 2000, noted the 
veteran's complaints of lumbosacral and right hip pain.  

In April 2001, a VA examination for joints was conducted.  
The report noted the veteran's complaints of bilateral knee 
pain, which flared up when climbing steps or going uphill.  
The report noted that the veteran was employed as a baggage 
handler.  Range of motion testing of the knees revealed 
flexion to 122 degrees, extension to 12 degrees and internal 
rotation to 6 degrees, in both knees.  The report noted that 
the medial and collateral ligaments were checked by checking 
the varus/valgus in the neutral position and in 30 degrees of 
flexion and that there was no motion.  The anterior and 
posterior cruciate ligaments were checked using the Lachman's 
test and were also found to be within normal limits; and that 
medial and lateral menisci were checked with the McMurray's 
test and were also found to be within normal limits.  X-ray 
examination of the knees was performed and they were found to 
be within normal limits.  The report concluded with a 
diagnosis of chondromalacia patella, both knees, mild to 
moderate.

A treatment report, dated in July 2001, noted that the 
veteran's employment required lifting luggage.  The report 
noted his complaints of a popping sensation in his lumbar 
spine.  

In August 2001, the veteran filed a claim seeking service 
connection for low back and right hip disorders, secondary to 
his service-connected bilateral knee disorders.  

X-ray examination of the veteran's knees, performed in August 
2002, revealed minimal degenerative changes with mild 
narrowing of medial compartments bilaterally.  There was no 
significant joint effusion in either knee.  The report 
concluded with an impression of bones and soft tissues within 
normal limits with early degenerative changes in the medial 
compartments.  

In November 2002, the veteran submitted lay statements from 
two individuals who indicated that, to their knowledge, the 
veteran did not receive a letter denying him benefits in 
1976.  

II.  Analysis

The veteran is claiming that he is entitled to a higher 
initial rating for his service-connected bilateral 
chondromalacia patella of the knees.  He is also seeking an 
earlier effective date for the grant of service connection 
for this condition.  The file indicates that through 
correspondence, rating decisions, the statement of the case, 
supplemental statements of the case, and the Board's prior 
remands, the veteran has been notified with regard to the 
evidence necessary to substantiate his claim.  Pertinent 
records have been obtained, and the veteran has been given 
the appropriate VA examinations.  The Board finds that the 
notice and duty to assist provisions of the law have been 
satisfied.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

I.   Increased Rating for Bilateral Knee Disorders

Disability ratings are determined by the application of a 
schedule of ratings based on average impairment of earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.

The RO has assigned a 10 percent rating for the veteran's 
service-connected bilateral chondromalacia patella of the 
knees.  A recent X-ray examination of the veteran's knees, 
performed in August 2002, revealed minimal degenerative 
changes with mild narrowing of medial compartments 
bilaterally.  

This is an initial rating case.  Accordingly, consideration 
has been given to higher "staged ratings" (i.e., different 
percentage ratings for different periods of time, based on 
the facts found) since the effective date of service 
connection.  Fenderson v. West, 12 Vet. App. 119 (1999).

A knee impairment with recurrent subluxation or lateral 
instability is rated 10 percent when slight, 20 percent when 
moderate, and 30 percent when severe. 38 C.F.R. § 4.71a, 
Diagnostic Code 5257.  When the requirements for a 
compensable rating under this code are not met, a 0 percent 
rating is assigned.  38 C.F.R. § 4.31.

Degenerative or traumatic arthritis established by X-ray 
findings is rated on the basis of limitation of motion under 
the appropriate diagnostic code for the specific joint or 
joints involved.  When there is at least some limitation of 
motion, but which would not be rated compensable under a 
limitation-of-motion code, a 10 percent rating may be 
assigned for each major joint or group of minor joints 
affected by arthritis.  Limitation of motion must be 
objectively confirmed by findings such as swelling, muscle 
spasm, or satisfactory evidence of painful motion.  38 C.F.R. 
§ 4.71a, Diagnostic Codes 5003 and 5010.

Limitation of flexion of a leg to 60 degrees is rated 0 
percent; flexion limited to 45 degrees warrants a 10 percent 
evaluation; and flexion limited to 30 degrees warrants a 20 
percent rating.  38 C.F.R. § 4.71a, Diagnostic Code 5260.

Limitation of extension of a leg to 5 degrees is rated 0 
percent.  Extension limited to 10 degrees warrants a 10 
percent evaluation.  Extension limited to 15 degrees warrants 
a 20 percent rating.  A 30 percent rating is warranted when 
extension is limited to 20 degrees.  38 C.F.R. § 4.71a, 
Diagnostic Code 5261.

In precedent opinions, the VA General Counsel has held that 
separate ratings may be assigned for arthritis with 
limitation of motion of a knee (Diagnostic Codes 5003-5010) 
and for instability of a knee (Diagnostic Code 5257).  
VAOPGCPREC 9-98; 63 Fed. Reg. 56704 (1998); see also 
VAOPGCPREC 23-97; 62 Fed. Reg. 63604 (1997).

After reviewing the evidence of record, the Board finds that 
the veteran's chondromalacia patella of the right knee with 
arthritis is to be rated 10 percent, and chondromalacia 
patella of the left knee with arthritis is to be separately 
rated 10 percent, both continuously since the effective date 
of service connection.

A.  Right Knee

The medical evidence of record shows that the veteran's right 
knee has arthritis established by X-ray findings.  The right 
knee is also shown to exhibit some limitation of motion.  His 
most recent VA examination in April 2001 shows a range of 
motion for the right knee from 12 degrees of extension to 122 
degrees of flexion, with pain on the extremes of that motion.  
The report of his August 1999 VA examination noted a range of 
motion from 0 degrees extension to 135 degrees active and 138 
degrees of passive flexion.   The August 1998 VA examination 
revealed a varying range of motion for the right knee from 0 
degrees of extension to 125 to 140 degrees of flexion.  

The reported extent of limitation of motion of the right knee 
supports a 10 percent disability rating under diagnostic 
codes pertaining to limitation of motion.  The Board has 
considered pain on use of the right knee, but it is not shown 
that this results in such additional limitation of motion as 
would meet the requirements for a higher rating under the 
limitation of motion codes. 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).  

The 1998, 1999, and 2001 VA examinations were silent as to 
any objective evidence of instability of the right knee.  As 
even slight recurrent subluxation or lateral instability of 
the right knee is not shown, a 10 percent rating under Code 
5257 is not warranted. 38 C.F.R. § 4.31.  As a compensable 
rating under Code 5257 is not warranted, dual ratings for 
instability and for arthritis with limitation of motion is 
not indicated under the cited VA General Counsel opinions.

B.  Left Knee

The medical evidence of record shows that the left knee has 
arthritis established by X-ray findings.  The left knee is 
also shown to exhibit some limitation of motion.  The most 
recent VA examination in April 2001 shows a range of motion 
for the left knee from 12 degrees of extension to 122 degrees 
of flexion, with pain on the extremes of that motion.  The 
report of his August 1999 VA examination noted a range of 
motion from 0 degrees extension to 136 degrees active and 140 
degrees of passive flexion.   The August 1998 VA examination 
revealed a varying range of motion for the right knee from 0 
degrees of extension to 125 to 140 degrees of flexion.  

The reported extent of limitation of motion of the left knee 
supports a 10 percent disability rating under diagnostic 
codes pertaining to limitation of motion.  The Board has 
considered pain on use of the left knee, but it is not shown 
that this results in such additional limitation of motion as 
would meet the requirements for a higher rating under the 
limitation of motion codes. 38 C.F.R. §§ 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202 (1995).

The 1998, 1999, and 2001 VA examinations noted that there was 
no objective evidence of instability of the left knee.  As 
even slight recurrent subluxation or lateral instability of 
the left knee is not shown, a 10 percent rating under Code 
5257 is not warranted. 38 C.F.R. § 4.31.  As a compensable 
rating under Code 5257 is not warranted, dual ratings for 
instability and for arthritis with limitation of motion is 
not indicated under the cited VA General Counsel opinions.

C.  Conclusion

After a review of the evidence of record, the Board concludes 
that the veteran's service-connected bilateral chondromalacia 
patella of the knees is most appropriately rated by the 
assignment of separate ratings of 10 for the right and left 
knees.  While some of the recent medical records show full 
range of motion of the knees on examination, there is 
credible evidence that each knee has minimal limitation of 
motion (which would not be compensable under limitation-of-
motion codes) during use and flare-ups.  38 C.F.R. §§ 4.40, 
4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  
Accordingly, under Diagnostic Codes 5003 and 5261, separate 
10 percent disability ratings are warranted for the veteran's 
right and left knee disorders.

While this condition may have varied somewhat from day to 
day, there appear to be no periods of time, since the 
effective date of service connection, during which the right 
and left knee disabilities were more or less than 10 percent 
disabling per knee.  Thus "staged ratings" are not warranted.  
Fenderson, supra.  The Board finds that chondromalacia 
patella of the right knee with arthritis is to be rated 10 
percent, and chondromalacia patella of the left knee with 
arthritis is to be separately rated 10 percent, both 
continuously since the effective date of service connection.

II.  Entitlement to an Earlier Effective Date

The veteran claims an effective date earlier than July 12, 
1995 for service connection for his bilateral chondromalacia 
of the knees.  The outcome of this case turns on the law and 
not the evidence, and thus the notice and duty to assist 
provisions of the Veterans Claims Assistance Act of 2000 
(VCAA) are inapplicable.  See Mason v. Principi, 16 Vet. App. 
129 (2002); Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 
281 F.3d 1384 (Fed. Cir. 2002).  Even assuming that the VCAA 
provisions apply to this case, there has been VA compliance 
with the notice and duty to assist provisions of the law.  
The file shows that through correspondence, rating decisions, 
and the statement of the case, the veteran has been notified 
of the evidence necessary to substantiate his claim for an 
earlier effective date, and all relevant documents have been 
obtained.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. § 3.159; 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

The applicable law and regulations concerning effective dates 
state that, except as otherwise provided, the effective date 
of an evaluation and award of compensation based on an 
original claim will be the date of receipt of the claim or 
the date entitlement arose, whichever is the later.  38 
U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.400 (2002).  For 
direct service connection, the effective date is the day 
following separation from service or date entitlement arose 
if the claim is received within one year after separation 
from service; otherwise, the effective date is the date of 
receipt of the claim or date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b)(2)(i) (2002).

A claim for service connection for a left knee disorder was 
filed by the veteran in 
December 1975.  In March 1976, the RO issued a decision 
denying service connection for a left knee disorder.  Notice 
of this decision was sent to the veteran in April 1976.  The 
address listed on the notification letter was the same as 
listed by the veteran on his application for service 
connection, as well as an application for program of 
education filed in February 1976.

In April 1989, the veteran filed a claim seeking service 
connection for bilateral knee disorders.  In July 1991, the 
RO sent correspondence to the veteran informing him that 
service connection had been denied for a left knee condition 
in April 1976.  The letter noted that this decision was final 
and that new and material evidence would be needed to reopen 
this claim.  In July 1991, the veteran requested a hearing to 
present evidence.  In October 1991, he filed a statement 
withdrawing his request for a hearing, and indicating that he 
would seek to reopen his claim at a later date.  

On July 12, 1995, the veteran filed his current claim seeking 
service connection for bilateral knee disorders.  There is no 
evidence in the record of an earlier claim.

The veteran contends that he never received notification of 
the prior denial for service connection for a left knee 
disorder in 1976.

The Board has reviewed the evidence of record and finds that 
because the veteran's July 12, 1995 claim, was assigned the 
effective date based on the date it was received, which was 
more than one year after the veteran's separation from 
service, and the date of receipt of the claim is later than 
the date entitlement arose, July 12, 1995  is the appropriate 
effective date.  38 C.F.R. § 3.400(b)(2)(i). There exists no 
legal authority for the Board to grant an effective date for 
compensation for bilateral chondromalacia of the knees prior 
to the date of receipt of the informal, namely, July 12, 
1995.  See 38 U.S.C.A. § 5110; 38 C.F.R. §§ 3.157, 3.400.

As for the veteran's claim that he did not receive notice of 
the RO's March 1976 decision, the record indicates that the 
notification letter was addressed to the veteran's address of 
record at that time.  The Board further notes that under 
Mindenhall v. Brown, 7 Vet. App. 271 (1994), there is a 
presumption of regularity of the administrative process when 
there is a lack of clear evidence to the contrary.  See also 
Saylock v. Derwinski, 3 Vet. App. 394, 395 (1992).  The Court 
has also held the veteran's statement of nonreceipt, standing 
alone, is not the type of "clear evidence to the contrary" 
necessary to rebut the presumption of regularity of the 
delivery of this notice.  Id.

In this case, therefore, there is the presumption that the 
veteran received the letter, along with the appellate rights 
form, which evidence in the claims folder indicates VA mailed 
to him in April 1976.  The information which was put in his 
claims folder at that time is presumptive evidence that the 
veteran received this letter and the enclosure.

The veteran's statement that he did not receive the appellate 
rights notice is insufficient to rebut the presumption of 
regularity. See Mindenhall, supra.  The address that the 
letter was sent to was the last known address of record of 
the veteran, and there is no returned mail or other evidence 
to indicate he did not receive the letter or the attached 
appellate rights form.

In summary, the veteran has not cited and the Board cannot 
identify any statutory or regulatory authority that would 
permit the Board to award an earlier effective date based on 
the contentions of the appellant.  Consequently, the 
effective date for the award of service connection for 
bilateral chondromalacia patella of the knees may not be 
earlier than July 12, 1995.

The Board further finds that the reasonable doubt doctrine 
does not apply as the preponderance of the evidence is 
against the claim.


ORDER

Separate 10 percent original ratings for chondromalacia 
patella of the right knee with arthritis and for 
chondromalacia patella of the left knee with arthritis, are 
granted, in place of the single 10 percent original rating 
previously assigned for chondromalacia patella, bilateral 
knees.

Entitlement to an effective date earlier than July 12, 1995 
for the grant of service connection for bilateral 
chondromalacia patella of the knees is denied.




REMAND

The veteran is claiming service connection for low back and 
right hip disorders, secondary to his service-connected 
bilateral knee disorders.

Secondary service connection may be granted for a disability 
which is proximately due to or the result of an established 
service-connected disorder.  38 C.F.R. § 3.310.  Secondary 
service connection includes instances in which there is 
additional disability of a non-service-connected condition 
due to aggravation by an established service-connected 
disorder; when aggravation of a non-service-connected 
condition is proximately due to or the result of a service-
connected condition, the veteran shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Allen v. Brown, 7 Vet. App. 439 (1995).

In order to comply with the Veterans Claim Assistance Act of 
2000, a VA examination should be scheduled to ascertain the 
etiology of the veteran's low back and right hip disorders.  
The Board also believes that additional treatment records 
relating to these conditions may be available, and should be 
requested from the veteran.

In view of the foregoing, the case is remanded for the 
following:

1. The RO should request from the veteran 
the names, addresses and approximate 
dates of treatment for all VA and non-VA 
health care providers who have treated 
him for his lumbar spine and right hip 
disorders since his discharge from the 
service.  Specifically, the Board is 
interested in treatment records for post 
service back injuries occurring in 1981 
and 1983.  After obtaining any necessary 
authorizations, the RO should attempt to 
obtain copies of those treatment records 
identified by the veteran, which have not 
been previously secured. 

2.  The veteran should be scheduled for 
the appropriate examination to determine 
the relationship, if any, between his 
current back and right hip disorders and 
his service-connected  bilateral knee 
disorders.  After a thorough review of the 
veteran's claims file, including his 
inservice and post service medical 
records, the examining physician should 
express an opinion as to the following:

a.	Whether it is at least as likely 
as not that the veteran's current 
back disorder was caused or made 
worse by his service-connected 
bilateral knee disorders.

b.	Whether it is at least as likely 
as not that the veteran's current 
right hip disorder was caused or 
made worse by his service-
connected bilateral knee 
disorders.

The claims folder must be made available 
and reviewed by the examiner prior to 
making the above determination.  The 
examiner should provide complete 
rationale for all conclusions reached. 

3.  The RO should then readjudicate the 
veteran's claim for entitlement to service 
connection for low back and right hip 
disorders, secondary to his service-
connected bilateral knee disorders, to 
include consideration of Allen v. Brown, 
7 Vet. App. 439 (1995).   If the benefit 
sought on appeal remains denied, the 
appellant and the appellant's 
representative, if any, should be provided 
with a supplemental statement of the case 
(SSOC).  The SSOC must contain notice of 
all relevant actions taken on the claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal.  An appropriate 
period of time should be allowed for 
response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                     
______________________________________________
	Harvey P. Roberts
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



